Citation Nr: 1456692	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  13-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of the recovery of an  overpayment of nonservice connected pension benefits in the amount of $25,646.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to February 1979.  The Veteran was found incompetent by a rating decision dated January 2010, and the Veteran's sister was appointed his fiduciary in January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision by the Committee on Waivers and Compromises of the VA Pension Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a December 23, 2011 decision, based on information showing that the Veteran was in receipt of Social Security income since May 2009, his nonservice connected pension award was retroactively reduced effective June 1, 2009, giving rise to an overpayment in the amount of $25,646.00. 

2. The Veteran has not alleged that the validity of the creation of the overpayment. 

3. The creation of the overpayment was not due to the appellant's fraud, misrepresentation, or bad faith. 

4. The appellant was at fault with respect to the creation of the overpayment by failing to inform VA of his income. 

5. There was no fault on the part of VA with respect to the creation of the overpayment because the Veteran was informed to provide information should his income change, and should haave understood that this benefit is an income based benefit. 

6. Recovery of the overpayment would not defeat the purpose of paying VA nonservice connected pension benefits. 

7. Allowing the appellant to retain the benefits she erroneously received would result in unjust enrichment to the appellant. 

8. The appellant did not relinquish a valuable right or incur a legal obligation based on the overpayment of $25,646.00.

9. Recovery of the overpayment will not cause the appellant undue hardship.


CONCLUSIONS OF LAW

1. The charged indebtedness in the amount of $25,646.00 was validly created.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4 , 3.57 (2014); Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6- 98 (April 24, 1998). 

2. There has been no showing of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2014). 

3. Recovery of an overpayment of nonservice connected pension benefits in the amount of $25,646.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board notes that both the Veteran's virtual, and physical files, have been reviewed in adjudication of this claim; and points out that there are significant records are contained solely in the Veteran's virtual file.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has considered VA's duty to inform the appellant of the evidence needed to substantiate his claim and to assist him in obtaining the relevant evidence, as required under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2014).  The Board must make a determination as to the applicability of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001). 

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

The Board adds that general due process concerns have been satisfied in connection with this appeal. See 38 C.F.R. § 3.103 (2014).  In September 2011, the Veteran and his fiduciary were informed of the creation of the overpayment, and a December 2011 decision terminated the Veteran's pension benefits and informed the Veteran and his fiduciary of the exact amount of the overpayment.  The Veteran filed a request for wavier of the overpayment.  The RO provided the Veteran a copy of a statement of the case (SOC) in July 2013, which contained the criteria to be applied in determining whether recovery of the overpayment was against equity and good conscience.  The Board finds, therefore, that as a practical matter VA has informed the Veteran of the evidence needed to substantiate her claim. 

In addition, the RO obtained evidence concerning the Veteran's monthly income and expenses in order to determine whether recovery of the overpayment would result in undue financial hardship. The Veteran's fiduciary has cooperated in this effort. The appellant provided evidence, including several Financial Status Reports (VA Form 20-5655), as well as written argument. The appellant has not identified any outstanding evidence. 

The appellant was provided with ample opportunity to submit evidence and argument in support of her claim.  

Relevant law and regulations 

Pension is a monthly or other periodic payment made by VA to a Veteran because of service, age, or non-service-connected disability, or to a surviving spouse or child of a Veteran of a period of war because of the non-service-connected death of the Veteran.  See 38 U.S.C.A. §§ 1521 , 1541 (West 2014).  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq. 

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's annual family countable income from the maximum annual pension rate (MAPR) applicable to his circumstances.  The MAPR is adjusted from year to year.



In determining the annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  See 38 C.F.R. § 3.271(a)(1) (2014).  Old age and survivor's insurance and disability insurance under title II of the Social Security Act is not excluded from income.  See 38 C.F.R. § 3.272 (2014); see also 38 C.F.R. § 3.262(f) (2014).

Waiver of indebtedness

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, therefore, placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a) .

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) .  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered). For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2014); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

The Board will address these three areas of consideration in turn.

Creation of the overpayment

There is no question that there was an overpayment of VA benefits.  The Veteran was provided nonservice connection pension benefits at the same time he was in receipt of Social Security benefits, without having informed the VA of that income.  

The Court has held that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided.  Neither the Veteran, nor his fiduciary on his behalf, has presented any cogent argument against the validity of the debt.  They merely argue that a waiver is warranted because they were not specifically informed that he was not eligible for pension benefits due to his excess income or that his repayment of the debt would result in financial hardship.  These matters go to whether waiver of the debt is warranted.  They do not argue that the debt was incorrectly calculated.  Essentially, the Veteran has not challenged the validity or creation of the overpayment.  Rather, he contends that waiver should be granted on the basis of hardship, which will be more fully discussed below.  The matter of the validity of the indebtedness is therefore not at issue.  Accordingly, the Board will consider whether a waiver of recovery of the overpayment is warranted.


Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the appellant had not demonstrated bad faith in creating the overpayment.  It is, however, the Board's responsibility to consider the matter of bad faith on a de novo basis.

The Board agrees that bad faith is not shown in this case.  The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  An appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

A September 2009 letter notifying the Veteran of the award of nonservice-connected pension benefits informed the Veteran that he was awarded pension due to his report of no income since March 2009.  He was specifically informed via VA Form 21-8768, that his rate of pension depended on family income and that he was required to report the total amounts and sources of all income.  He was further advised to notify VA immediately if there was a change in any condition affecting his right to continued payments and informed that failure to notify VA of these changes will result in an overpayment which is subject to recovery.  

Nevertheless, the evidence does not indicate that the appellant deliberately acted with the intent to seek an unfair advantage, with knowledge of the likely consequences.  It appears, instead, that the error was of omission rather than commission.

The Board finds, therefore, that the appellant did not commit fraud, misrepresentation, or bad faith, and that there is no statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to six enumerated elements, which include fault of Veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) (when determining whether recovery is against equity and good conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt." Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the Veteran had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  As indicated above in the discussion of bad faith, there is no evidence that the Veteran or his fiduciary actually read and disregarded information supplied by VA concerning the effect of changes in her income on her VA benefits and the requirement that she report such changes.  However, although this may lead to a conclusion that bad faith did not exist, it does not absolve the appellant of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the (r)egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the Veteran's failure to report the fact that he had Social Security income. In that regard, however, the Board does recognize that the Veteran was found to be not competent to handle disbursement of funds by a January 2010 rating decision, shortly after the grant of pension benefits in September 2009, and was appointed a fiduciary January 2010.  Further, it appears that when the Veteran's claim was initially filed, in March 2009, the Veteran was not in receipt of Social Security benefits; however, he was later found entitled to 
Social Security benefits and payment started in May 2009, prior to the decision awarding nonservice-connected pension benefits.  While the letter accompanying the Veteran's grant of nonservice connected pension benefits clearly indicated that the Veteran was being paid as having no income, and that the Veteran was to inform the VA should his income change, the Board understands that there might have been some confusion, in that the Veteran's fiduciary was appointed after the grant of nonservice connected pension benefits.  However, the fact remains that this was clearly an income based award, and the Veteran and fiduciary were obligated to report any changes in income.  

Further, the Board notes a December 2, 2010 field examination report, at which time the field examiner discovered that the Veteran was in receipt of Social Security benefits, and informed the Veteran and fiduciary that this meant he was likely being overpaid pension benefits.  The field examiner offered to have the Veteran and fiduciary sign a form allowing for immediate adjustment of his award to prevent possible further overpayment, however, it appears that the Veteran and fiduciary refused to sign that document.  Therefore, not only does the Veteran have fault in failing to report Social Security income, he also has fault in failing to mitigate or minimize any overpayment when informed of this issue in December 2010.  Thus, the Veteran is solely at fault in creation of this debt.

Regarding the element of defeating the purpose of the intended benefit, the purpose of a nonservice connected pension is to provide income to a Veteran who has extremely limited means. The fact that the Veteran was in receipt of income during this period means he did not have the limited means for which a nonservice connection pension is designed.  Therefore, recovery of the overpayment would not nullify the objective for which the pension payments were intended.

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the appellant.  In effect, a waiver of this overpayment would allow the appellant to realize a gain (receipt of pension benefits paid he was not entitled to based on incorrectly reported income limitations) based on his failure to timely notify VA of his receipt of income.  The Veteran continued collecting pension payments even after informed in December 2010 that he was not entitled to them.  Allowing the Veteran to realize any gain from such conduct would clearly result in unjust enrichment.

The Board also has considered the factor of whether the appellant's reliance on the pension benefits caused him to change his position to his detriment.  However, there is no evidence of record indicating that receipt of pension benefits otherwise caused the Veteran to relinquish a valuable right or to incur a legal obligation.  For example, there is no indication that he incurred a legal obligation, such as a mortgage, in reliance on the fact that he was receiving VA nonservice connected pension benefits.  Thus the Veteran has not relied on pension benefits to his detriment.

Finally, the Veteran's fiduciary has submitted two separate financial status reports.  The first is dated in February 2012.  It shows a total monthly income, considering both Social Security and VA pension benefits of $2519.00, and shows monthly expenses of $1384.00.  Expenses are listed as food at $400, gas of $300, clothing of $100, "personal" of $185, school loans of $50, insurance premiums of $224, and phone bill of $125.  The Veteran listed no assets.  Without considering the validity of those expenses, the Veteran still at that time reported ample income in excess of expenses; however, the Veteran's pension was retroactively terminated.

As such, in April 2012, the Veteran's representative submitted a revised financial status report.  At that time, the Veteran's sole monthly income, of Social Security benefits of $1534.00, was noted.  His expenses were listed as $1500 monthly.  Specifically, he reported spending $400 on food, $100 on utilities and heat, $300 on transportation, $125 on his phone, $79 on life insurance, $51 on a student loan, $145 on health insurance, and $200 on clothing.  The Board finds that some of these expenses appear somewhat high, particularly $200 a month on clothing, and $300 on transportation, when the Veteran stated during his December 2010 field examination report that he did not drive.  Nevertheless, even without contesting the amount of these charges, the Veteran's monthly income does exceed his expenses.
Thus, as the Veteran has income in excess of his expenses, he would seem to be able to repay this debt, over time, without any financial hardship

The Board acknowledges the Veteran's contention that a waiver should be granted as he was not informed by a VA fiduciary representative of his duties to report income; nevertheless, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions of VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA pension benefits is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







ORDER

Entitlement to a waiver of recovery of the overpayment of nonservice connected pension benefits in the amount of $25,646.00 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


